BARD, District Judge.
This is a civil action and a counterclaim for property damage resulting from an automobile accident. On the basis of the pleadings and the testimony, I make the following special
Findings of Fact.
1. Plaintiff is John Albert Lewis, a resident of Dayton, Ohio.
2. Defendant is the United States of America.
3. Plaintiff was the owner of a 1948 Chevrolet.
4. Defendant was the owner of United States Army Ambulance No. 112749.
5. On March 31, 1949, at 3:30 P.M., plaintiff was driving his automobile north on 23rd Street, Philadelphia, Pennsylvania, at approximately 20-25 miles per hour. It was raining and the street was wet.
6. As plaintiff approached the intersection of 23rd and Walnut Streets, he slowed down and used due and reasonable care.
7. An employee of defendant, acting within the scope of his employment, was driving defendant’s ambulance west on Walnut Street.
8. The flow of traffic at the intersection of 23rd and Walnut Streets is controlled by a traffic signal.
9. When plaintiff’s automobile entered this intersection, the traffic light was green for 23rd Street and red for Walnut Street.
10. Plaintiff’s automobile was committed to and actually in this intersection before defendant’s ambulance reached this intersection.
11. Other traffic on Walnut Street had stopped for the red light.
12. Nevertheless, defendant’s ambulance entered this intersection and collided with the right front side of plaintiff’s automobile.
13. Defendant’s ambulance was not on an emergency mission.
*85714. Plaintiff’s automobile was damaged in the amount of $200.
15. Defendant’s ambulance was damaged in the amount of $162.
16. The accident was caused by the negligent operation of defendant’s ambulance.
17. Plaintiff was not negligent.
Conclusions of Law.
1. This Court has jurisdiction of this case. 28 U.S.C.A. §§ 1346(b), 1402(b).
2. The accident was caused by the negligent operation of defendant’s ambulance.
3. Plaintiff was not contributorily negligent.
.4. Defendant is liable to plaintiff in the amount of $200.
5. Judgment on plaintiff’s complaint is hereby entered in favor of plaintiff and against defendant in the amount of $200.
6. Judgment on defendant’s counterclaim is hereby entered in favor of plaintiff and against defendant.